DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 16 is objected to because of the following informalities:
in claim 16, line 3: a period should be inserted after “the uniform diameter”.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the flat wire coil is in a compressed state between the proximal attachment location and the distal attachment location and defines a reduced winding gap, which is smaller than the rest winding gap” in lines 4-6, which seems to contradict the recitation “wherein the flat wire is in tension between the proximal attachment location and the distal attachment location so that the flat wire coil has a reduced inner diameter, which is smaller than the rest inner diameter, between the proximal attachment location and the distal attachment location” of claim 1, lines 14-17.  It is not clear how both of these recitations can be true at the same time since the flat wire coil in the compressed state would not also have a reduced inner diameter, which is smaller than the rest inner diameter.  This contradiction renders claim 2 indefinite.
Claim 8 recites “wherein the torquing step is performed without moving a proximal end of the flat wire coil relative to the elongated solid core mandrel along a longitudinal axis” in lines 1-3, which seems to contradict the recitation “attaching the flat wire coil to the elongated solid core mandrel at the distal attachment location [and] torquing the elongated solid core mandrel in a direction with respect to the flat wire coil that puts tension in the flat wire of the flat wire coil and reduces the inner diameter of the flat wire coil from the rest inner diameter to the reduced inner diameter [and] attaching the flat wire coil to the elongated solid core mandrel at the proximal attachment location while retaining the tension in the flat wire” of claim 7, lines 17-24.  It is not clear how both of these recitations can be true at the same time.  The flat wire coil is affixed to the mandrel at the distal end before creating the tension which only leaves the proximal end of the flat wire coil to move relative to the mandrel so as to create the tension which must be maintained before, during, and after attaching the proximal end of the flat wire coil to the mandrel.  This contradiction renders claim 8 indefinite.
Claim 9 recites “a step of compressing the flat wire coil toward the distal attachment location prior to the attaching at the proximal attachment location” in lines 4-6, which seems to contradict the recitation “attaching the flat wire coil to the elongated solid core mandrel at the distal attachment location [and] torquing the elongated solid core mandrel in a direction with respect to the flat wire coil that puts tension in the flat wire of the flat wire coil and reduces the inner diameter of the flat wire coil from the rest inner diameter to the reduced inner diameter [and] attaching the flat wire coil to the elongated solid core mandrel at the proximal attachment location while retaining the tension in the flat wire” of claim 7, lines 17-24.  It is not clear how both of these recitations can be true at the same time since the flat wire coil in the compressed state would not create a tension that would be maintained before, during, and after attaching the flat wire coil to the mandrel at the proximal attachment location.  This contradiction renders claim 9 indefinite.
Claims 10-11 are rejected by virtue of their dependence from claim 9.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-208704 (Akihiro), in view of U.S. Patent Application Publication No. 2008/0045908 (Gould). Citations to Akihiro will refer to the machine English translation that accompanies this Office Action.
Akihiro discloses a wire guide comprising: an elongated solid core mandrel (the portion 13 of Akihiro) with a length (the length from point Y to point X of the portion 13 of Akihiro), and a uniform diameter over a majority of the length; a wire formed into a wire coil (the coil 14 of Akihiro) that, when at rest, defines a rest inner diameter that is greater than the uniform diameter, and having a coil length that matches the length of the elongated solid core mandrel; the elongated solid core mandrel being received in the wire coil (paragraph 0020 of Akihiro); the wire coil being attached to the elongated solid core mandrel at a distal attachment location and a proximal attachment location (paragraph 0021 of Akihiro); the distal attachment location being closer to a distal end of the elongated solid core mandrel than to the proximal attachment location, which is closer to a proximal end of the elongated solid core mandrel than to the distal attachment location (see FIG. 1 of Akihiro); wherein the wire is in tension between the proximal attachment location and the distal attachment location so that the wire coil has a reduced inner diameter, which is smaller than the rest inner diameter, between the proximal attachment location and the distal attachment location (paragraph 0020 of Akihiro in which the coil 14 is pulled which results in a reduced inner diameter).
Akihiro does not disclose that the coil 14 is a flat wire.  Gould teaches that a coil may be formed of a round wire or a flat ribbon (paragraph 0050 of Gould). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use flat ribbon to form the coil 14 of Akihiro since (1) it is a simple substitution of one known element for another to obtain predictable results, and/or (2) the coil need to be formed from some shape of material and Gould teaches one such shape.
With respect to claim 1, the combination teaches or suggests a wire guide comprising:
an elongated solid core mandrel (the portion 13 of Akihiro) with a length (the length from point Y to point X of the portion 13 of Akihiro), and a uniform diameter over a majority of the length;
a flat wire formed into a flat wire coil (the coil 14 of Akihiro formed from flat ribbon) that, when at rest, defines a rest inner diameter that is greater than the uniform diameter, and having a coil length that matches the length of the elongated solid core mandrel;
the elongated solid core mandrel being received in the flat wire coil (paragraph 0020 of Akihiro);
the flat wire coil being attached to the elongated solid core mandrel at a distal attachment location and a proximal attachment location (paragraph 0021 of Akihiro);
the distal attachment location being closer to a distal end of the elongated solid core mandrel than to the proximal attachment location, which is closer to a proximal end of the elongated solid core mandrel than to the distal attachment location (see FIG. 1 of Akihiro);
wherein the flat wire is in tension between the proximal attachment location and the distal attachment location so that the flat wire coil has a reduced inner diameter, which is smaller than the rest inner diameter, between the proximal attachment location and the distal attachment location (paragraph 0020 of Akihiro in which the coil 14 is pulled which results in a reduced inner diameter).
With respect to claim 3, the combination teaches or suggests that the flat wire has a rectangular cross section (the flat ribbon forming the coil 14 of Akihiro).
With respect to claim 4, the combination teaches or suggests that the elongated solid core mandrel terminates with a distal tapered segment (FIG. 2 of Akihiro); and the distal attachment location is proximal to the distal tapered segment (see FIGS. 1-2 of Akihiro).
With respect to claim 5, the combination teaches or suggests a rounded cap (the rounded tip portion 17 of Akihiro) attached to a distal end of the flat wire coil and attached to a distal end of the elongated solid core mandrel (the rounded tip portion 17 of Akihiro is attached to the coil 14 of Akihiro indirectly via coil 15 and to the segment 13 directly).
With respect to claim 6, the combination teaches or suggests that the tension in the flat wire corresponds to a predetermined range of torque stress between the elongated solid core mandrel and the flat wire coil about a common longitudinal axis (paragraph 0020 of Akihiro).
With respect to claim 7, the combination teaches or suggest a method of making a wire guide that includes an elongated solid core mandrel (the portion 13 of Akihiro) with a length (the length from point Y to point X of the portion 13 of Akihiro), and a uniform diameter over a majority of the length; a flat wire formed into a flat wire coil (the coil 14 of Akihiro formed from flat ribbon)  that, when at rest, defines a rest inner diameter that is greater than the uniform diameter, and having a coil length that matches the length of the elongated solid core mandrel; the elongated solid core mandrel being received in the flat wire coil (paragraph 0020 of Akihiro); the flat wire coil being attached to the elongated solid core mandrel at a distal attachment location and a proximal attachment location (paragraph 0021 of Akihiro); the distal attachment location being closer to a distal end of the elongated solid core mandrel than to the proximal attachment location, which is closer to a proximal end of the elongated solid core mandrel than to the distal attachment location (see FIG. 1 of Akihiro); wherein the flat wire is in tension between the proximal attachment location and the distal attachment location so that the flat wire coil has a reduced inner diameter, which is smaller than the rest inner diameter, between the proximal attachment location and the distal attachment location (paragraph 0020 of Akihiro in which the coil 14 is pulled which results in a reduced inner diameter), the method comprising the steps of:
sliding the elongated solid core mandrel into the flat wire coil (paragraph 0020 and FIGS. 1-2 of Akihiro);
attaching the flat wire coil to the elongated solid core mandrel at the distal attachment location (paragraphs 0020-0021 and FIGS. 1-2 of Akihiro);
torquing the elongated solid core mandrel in a direction with respect to the flat wire coil that puts tension in the flat wire of the flat wire coil and reduces the inner diameter of the flat wire coil from the rest inner diameter to the reduced inner diameter (paragraph 0020 of Akihiro);
attaching the flat wire coil to the elongated solid core mandrel at the proximal attachment location while retaining the tension in the flat wire (paragraphs 0020-0021 and FIGS. 1-2 of Akihiro); and
the distal attachment location being closer to the distal end of the elongated solid core mandrel than to the proximal attachment location, which is closer to the proximal end of the elongated solid core mandrel than to the distal attachment location (FIGS. 1-2 of Akihiro).
With respect to claim 14, the combination teaches or suggests that the inner diameter of the flat wire coil is reduced responsive to the torquing step (paragraph 0020 of Akihiro in which the coil 14 is pulled which results in this effect).
With respect to claim 15, the combination teaches or suggests that an interference contact between the elongated solid core mandrel and the flat wire coil is increased responsive to the torquing step (paragraph 0020 of Akihiro in which the coil 14 is pulled which results in this effect).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Akihiro, in view of Gould, and further in view of U.S. Patent No. 5,203,772 (Hammerslag). Citations to Akihiro will refer to the machine English translation that accompanies this Office Action.
Akihiro teaches that the coils 14 and 15 are soldered to the working portion 13 of the core wire 11 (paragraph 0021 of Akihiro).  Hammerslag teaches that adjacent coils may be so soldered (col. 26, lines 45-65 of Hammerslag).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to solder multiple adjacent turns of the coils 14 and 15 to the working portion since it provides a more secure connection.
With respect to claim 12, the combination teaches or suggests that the step of attaching at the proximal attachment location includes positioning hot liquid solder material in a winding gap defined between two turns of the flat wire coil (soldering multiple turns of the coils provided this effect).

Claims 1-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-174645 (Tanigaki), in view of Gould. Citations to Tanigaki will refer to the machine English translation that accompanies this Office Action.
Tanigaki discloses a wire guide comprising: an elongated solid core mandrel (the portion 21 of Tanigaki) with a length (the length of portion 21 of Tanigaki), and a uniform diameter over a majority of the length; a wire formed into a wire coil (the coils 5 and 6 of Tanigaki) that, when at rest, defines a rest inner diameter that is greater than the uniform diameter, and having a coil length that matches the length of the elongated solid core mandrel; the elongated solid core mandrel being received in the wire coil (FIGS. 1(a)-1(c) of Tanigaki); the wire coil being attached to the elongated solid core mandrel at a distal attachment location and a proximal attachment location (attachments via the fixing material 11 and the operation member 4 of Tanigaki); the distal attachment location being closer to a distal end of the elongated solid core mandrel than to the proximal attachment location, which is closer to a proximal end of the elongated solid core mandrel than to the distal attachment location (FIGS. 1(a)-1(c) of Tanigaki); wherein the wire is in tension between the proximal attachment location and the distal attachment location so that the wire coil has a reduced inner diameter, which is smaller than the rest inner diameter, between the proximal attachment location and the distal attachment location (either FIG. 1(b) or 1(c) of Tanigaki shows such a reduced inner diameter in one of the coils 5 and 6 of Tanigaki).
Tanigaki does not disclose that the coil 14 is a flat wire.  Gould teaches that a coil may be formed of a round wire or a flat ribbon (paragraph 0050 of Gould). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use flat ribbon to form the coils 5 and 6 of Tanigaki since it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 1, the combination teaches or suggests a wire guide comprising:
an elongated solid core mandrel (the portion 21 of Tanigaki) with a length (the length of portion 21 of Tanigaki), and a uniform diameter over a majority of the length;
a flat wire formed into a flat wire coil (the coils 5 and 6 of Tanigaki formed from flat ribbon) that, when at rest, defines a rest inner diameter that is greater than the uniform diameter, and having a coil length that matches the length of the elongated solid core mandrel;
the elongated solid core mandrel being received in the flat wire coil (FIGS. 1(a)-1(c) of Tanigaki);
the flat wire coil being attached to the elongated solid core mandrel at a distal attachment location and a proximal attachment location (attachments via the fixing material 11 and the operation member 4 of Tanigaki);
the distal attachment location being closer to a distal end of the elongated solid core mandrel than to the proximal attachment location, which is closer to a proximal end of the elongated solid core mandrel than to the distal attachment location (FIGS. 1(a)-1(c) of Tanigaki);
wherein the flat wire is in tension between the proximal attachment location and the distal attachment location so that the flat wire coil has a reduced inner diameter, which is smaller than the rest inner diameter, between the proximal attachment location and the distal attachment location (either FIG. 1(b) or 1(c) of Tanigaki shows such a reduced inner diameter in one of the coils 5 and 6 of Tanigaki).
With respect to claim 2, the combination teaches or suggests that the flat wire coil defines a rest winding gap between adjacent turns of the flat wire coil when at rest; and the flat wire coil is in a compressed state between the proximal attachment location and the distal attachment location and defines a reduced winding gap, which is smaller than the rest winding gap (either FIG. 1(b) or 1(c) of Tanigaki shows such a winding gap in one of the coils 5 and 6 of Tanigaki).
With respect to claim 3, the combination teaches or suggests that the flat wire has a rectangular cross section (the flat ribbon forming the coils 5 and 6 of Tanigaki).
With respect to claim 4, the combination teaches or suggests that the elongated solid core mandrel terminates with a distal tapered segment (the tapered tip 111 of the fixing material 11 of Tanigaki); and the distal attachment location is proximal to the distal tapered segment (against the flat surface of the fixing material 11 of Tanigaki).
With respect to claim 5, the combination teaches or suggests a rounded cap (the tapered tip 111 of the fixing material 11 of Tanigaki) attached to a distal end of the flat wire coil and attached to a distal end of the elongated solid core mandrel (FIGS. 1(a)-1(c) of Tanigaki).
With respect to claim 6, the combination teaches or suggests that the tension in the flat wire corresponds to a predetermined range of torque stress between the elongated solid core mandrel and the flat wire coil about a common longitudinal axis (the overall configuration has this ability).
With respect to claim 16, the combination teaches or suggests that a radial gap between an external surface of the elongated core mandrel and an inner surface of the flat wire coil is less than one order of magnitude smaller than the uniform diameter (either FIG. 1(b) or 1(c) of Tanigaki shows or suggests such a radial gap).

Claims 8-11 are not rejected over the prior art.
Claim 8 is not rejected over the prior art.  The prior art does not teach or suggest the contradictory recitations of “a step of compressing the flat wire coil toward the distal attachment location prior to the attaching at the proximal attachment location” of claim 9, lines 1-3 and “attaching the flat wire coil to the elongated solid core mandrel at the distal attachment location; torquing the elongated solid core mandrel in a direction with respect to the flat wire coil that puts tension in the flat wire of the flat wire coil and reduces the inner diameter of the flat wire coil from the rest inner diameter to the reduced inner diameter; attaching the flat wire coil to the elongated solid core mandrel at the proximal attachment location while retaining the tension in the flat wire” of claim 7, lines 17-25.
Claim 9 is not rejected over the prior art.  The prior art does not teach or suggest the contradictory recitations of “the torquing step is performed without moving a proximal end of the flat wire coil relative to the elongated solid core mandrel along a longitudinal axis” of claim 8, lines 1-3 and “attaching the flat wire coil to the elongated solid core mandrel at the distal attachment location [and] torquing the elongated solid core mandrel in a direction with respect to the flat wire coil that puts tension in the flat wire of the flat wire coil and reduces the inner diameter of the flat wire coil from the rest inner diameter to the reduced inner diameter [and] attaching the flat wire coil to the elongated solid core mandrel at the proximal attachment location while retaining the tension in the flat wire” of claim 7, lines 17-24.
Claims 10-11 are not rejected over the prior art by virtue of their dependence from claim 9.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  With respect to claim 13, the prior art does not teach or suggest “measuring a torque during the torquing step; and the torquing step is stopped at a predetermined torque magnitude” along with the other feature of claim 13.

Response to Arguments
The Applicant’s arguments filed 10/12/2022 have been fully considered.
Specification
In view of the claim amendments filed on 10/22/2022, the objections to the specification are withdrawn.
Claim objections
In view of the claim amendments filed on 10/22/2022, the claim objections are withdrawn.  There are new grounds of claim objections that were necessitated by the claim amendments filed on 10/22/2022.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Prior art rejections
The Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, there are new grounds of prior art rejections.

	 Conclusion
The Applicant’s amendments did NOT necessitate the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE NON-FINAL. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW KREMER/Primary Examiner, Art Unit 3791